Exhibit 10.1.1


EMC INSURANCE COMPANIES
AMENDED AND RESTATED
REINSURANCE POOLING AGREEMENT
BETWEEN
EMPLOYERS MUTUAL CASUALTY COMPANY
AND CERTAIN OF ITS AFFILIATED COMPANIES
EFFECTIVE JANUARY 1, 2017




This EMC Insurance Companies Amended and Restated Reinsurance Pooling Agreement
Between Employers Mutual Casualty Company and Certain of its Affiliated
Companies (the "Agreement" or “Amended and Restated Pooling Agreement”) is
entered into as of January 1, 2017, by and between Employers Mutual Casualty
Company and certain of its affiliated or subsidiary companies such as are
signatory hereto by means of exhibits setting forth the interests and
liabilities of the parties, attached hereto and made a part of this Agreement.
Employers Mutual Casualty Company is hereinafter referred to as “EMC”, and the
other companies signatory hereto are hereinafter referred to as the “Affiliated
Companies” or as the “Affiliated Company”, as the context requires. Any addition
or exclusion of an Affiliated Company shall be subject to the prior approval of
the Iowa Insurance Division.


BACKGROUND INFORMATION


1.    Employers Mutual Casualty Company and seven Affiliated Companies entered
into a rewritten Reinsurance Pooling Agreement effective January 1, 1987 (the "
Reinsurance Pooling Agreement").


2.    Effective January 1, 1993, Article XV was added to the Agreement (Addendum
I). The Article provided that certain voluntary reinsurance assumed business
written by EMC would not be ceded by EMC to Affiliate Companies. Addendum 1 also
amended the Reinsurance Pooling Agreement by requiring that “EMC Insurance
Companies” be substituted for “Employers Mutual Companies” wherever that term
appeared in the Reinsurance Pooling Agreement.


3.    Effective July 24, 1998, Article XVI was added to the Agreement (Addendum
II). The Article provided that the Agreement, Addenda, Exhibits, Endorsements
and Amendments constituted the entire agreement.


4. Effective January 19, 1999, 'EMC Property & Casualty Company' was substituted
for “American Liberty Insurance Company” and “Union Insurance Company of
Providence” was substituted for “Union Mutual Insurance Company of Providence”
to correspond to the name changes of those respective companies (Addendum III).


5.    Effective retroactively to December 31, 2003, Article XVII was added to
the Agreement (Addendum IV). The Article provided that EMC was responsible for
the accuracy of the computations related to the Agreement and that EMC would
guarantee any shortfall or difference resulting from an error.




--------------------------------------------------------------------------------




6. Effective January 1, 2005, Article X was deleted and a new Article X was
substituted (Addendum V). Article X defined the term of the Agreement and
required written notice if any party intends to terminate its participation.


7.    Effective January 1, 2005, Article XVIII was added to the Agreement
(Addendum VI). The Article provided for adjustment of obligations in the event
EMC or an Affiliated Company becomes insolvent.


8.    Effective January 1, 2005, Article XIX was added to the Agreement
(Addendum VII). The Article provided that all development on prior years'
outstanding losses and loss expenses shall be considered to be a component of
losses and loss expenses and shall be pro-rated, and that all liabilities
associated with policies incepted by a party prior to termination of such
party's participation in the Agreement shall remain a part of and subject to the
Agreement until such liabilities are resolved.


9.      Effective January 30, 2006, Addendum VIII substituted “Hamilton Mutual
Insurance Company” for “The Hamilton Mutual Insurance Company of Cincinnati,
Ohio” to correspond to the name change of that Company.


10.      Effective September 30, 2007, Article VIII was deleted and a new
Article VIII was substituted (Addendum IX). The Article provided that the
settling of balances shall be made within 45 days after the end of each quarter.


11.      Effective July 1, 2010, Article XX was added to the Agreement (Addendum
X). The Article provided that the parties to the Agreement as an assuming
insurer would submit to the jurisdiction of any court of competent jurisdiction
and provided language required of authorized reinsurers in North Carolina.


12.    Exhibit I Interest and Liabilities was executed by EMC and Union Mutual
Insurance Company of Providence (subsequently changed to Union Insurance Company
of Providence) on November 25, 1986; effective January 1, 1987. Exhibit I was
amended by Amendment I effective January 1, 1992; Amendment II effective January
1, 1993; Amendment III effective January 1, 1997; Amendment IV effective January
1, 1998; Amendment V effective January 1, 2005; Amendment VI effective January
1, 2007; Amendment VII effective December 31, 2007 and Amendment VIII effective
January 1, 2016.


13.    Exhibit II Interest and Liabilities was executed by EMC and Dakota Fire
Insurance Company on November 25, 1986; effective January 1, 1987. Exhibit II
was amended by Amendment I effective January 1, 1992; Amendment II effective
January 1, 1993; Amendment III effective January 1, 1997; Amendment IV effective
January 1, 1998; Amendment V effective January 1, 2005; Amendment VI effective
January 1, 2007; Amendment VII effective December 31, 2007 and Amendment VIII
effective January 1, 2016.


14.    Exhibit III Interest and Liabilities was executed by EMC and Illinois
EMCASCO Insurance Company on November 25, 1986; effective January 1, 1987.
Exhibit III was amended by Amendment I effective January 1, 1992; Amendment II
effective January 1, 1993; Amendment III




--------------------------------------------------------------------------------




effective January 1, 1997; Amendment IV effective January 1, 1998; Amendment V
effective January 1, 2005; Amendment VI effective January 1, 2007; Amendment VII
effective December 31, 2007 and Amendment VIII effective January 1, 2016.


15.    Exhibit IV Interest and Liabilities was executed by EMC and EMCASCO
Insurance Company on November 25, 1986; effective January 1, 1987. Exhibit IV
was amended by Amendment I effective January 1, 1992; Amendment II effective
January 1, 1993; Amendment III effective January 1, 1997; Amendment IV effective
January 1, 1998; Amendment V effective January 1, 2005; Amendment VI effective
January 1, 2007; Amendment VII effective December 31, 2007 and Amendment VIII
effective January 1, 2016.


16.    Exhibit V Interest and Liabilities was executed by EMC and American
Liberty Insurance Company (subsequently changed to EMC Property & Casualty
Company) on November 25, 1986; effective January 1, 1987. Exhibit V was amended
by Amendment I effective January 1, 1992; Amendment II effective January 1,
1993; Amendment III effective January 1, 1997; Amendment IV effective January 1,
1998; Amendment V effective January 1, 2005; Amendment VI effective January 1,
2007; Amendment VII effective December 31, 2007 and Amendment VIII effective
January 1, 2016.


17.    Exhibit VI Interest and Liabilities was executed by EMC and The Hamilton
Mutual Insurance Company of Cincinnati, Ohio (subsequently changed to Hamilton
Mutual Insurance Company) on March 26, 1997; effective January 1, 1997. Exhibit
VI was amended by Amendment I effective January 1, 1997; Amendment II effective
January 1, 1998; Amendment III effective January 1, 2005; Amendment IV effective
January 1, 2007; Amendment V effective December 31, 2007 and Amendment VI
effective January 1, 2016.


Effective January 1, 1997, Hamilton Mutual and EMC also executed Endorsement No.
I wherein it was agreed that notwithstanding language in Article II of the
Agreement, Hamilton Mutual retains all of its obligations incurred under or in
connection with any contracts or agreements to which Hamilton Mutual is a party
as of the effective date of the endorsement and under which Hamilton Mutual has
assumed or incurred any actual or potential reinsurance liabilities.


18.    Exhibit VII Interest and Liabilities was executed by EMC and Farm and
City Insurance Company January 15, 1998; effective January 1, 1998. Exhibit VII
was amended by Amendment I effective January 1, 1998; Amendment II effective
January 1, 2005; and Amendment III effective January 1, 2007. On December 31,
2007, Farm and City Insurance Company merged into EMCASCO Insurance Company and
Farm and City Insurance Company's pool participation terminated. As part of that
merger, EMCASCO Insurance Company’s pool participation percentage increased by
the amount previously allocated to Farm and City Insurance Company.


STATEMENT OF AGREEMENT


The Companies acknowledge the accuracy of the Background Information and hereby
agree that effective on January 1, 2017, the Reinsurance Pooling Agreement is
replaced in its entirety by this Amended and Restated Pooling Agreement.




--------------------------------------------------------------------------------




EMC and each Affiliated Company signatory to the Amended and Restated Pooling
Agreement agree to honor the terms set forth herein as if this Agreement were
solely between EMC and each such Affiliated Company. Balances payable to or
recoverable from EMC and any such Affiliated Company shall not serve to offset
any balances payable to or recoverable from any other Affiliated Company
signatory to this Agreement. Reports and remittances between EMC and each
Affiliated Company shall be in sufficient detail to identify the individual
premium and loss obligation of each party to the other.


ARTICLE I


The companies are engaged in the insurance business and maintain a mutual
business relationship having certain incidents of common management, and desire
to bring about for each other added economies of operation, uniform underwriting
results, diversification as respects the classes of insurance business written,
and maximization of capacity. To accomplish the aforesaid, the companies do by
means of this Agreement, pool all of their insurance business then in force as
of 12:01 A.M. of the date signatory hereto, and thereafter to share in the
fortunes of their pooled insurance business. The participation of each
Affiliated Company in the pool established pursuant to this Agreement is set out
in Exhibits I-VI, attached hereto and made a part of this Agreement by
reference.


ARTICLE II


EMC hereby reinsures and the Affiliated Company hereby cedes and transfers to
EMC all liabilities incurred under or in connections with all contracts and
policies of insurance issued by the Affiliated Company outstanding and in force
as of 12:01 A.M. of the date signatory hereto, or thereafter issued by it. Such
liabilities shall include the Affiliated Company’s reserves for unearned
premiums, outstanding losses and loss expenses (including unreported losses) and
all other underwriting and administrative expenses as evidenced by the
Affiliated Company’s books and records, but shall not include inter-company
balances, liabilities for Corporate Taxes including Federal or State Income
Taxes, or liabilities incurred in connection with their respective investment
transactions.


ARTICLE III


The Affiliated Company hereby assigns and transfers to EMC all right, title and
interest in and to reinsurance outstanding and in force with respect to the
liabilities reinsured by EMC under Article II hereof.


ARTICLE IV


The Affiliated Company assigns and transfers to EMC amounts equal to the
aggregate of all of its liabilities reinsured by EMC under Article II hereof,
less a commission allowance equal to the prepaid expenses of the Affiliated
Company but not in excess of forty percent (40%) of the Affiliated Company’s
combined ratio on a trade basis. Prepaid expenses is defined as those expenses
records in column 2, part 4, of the Underwriting and Expense Exhibit of the
Affiliated Company’s




--------------------------------------------------------------------------------




convention statement. The trade combined ratio is the ratio of loss and loss
adjustment expense to earned premium, plus the ratio of underwriting expenses to
premiums written.


ARTICLE V


The Affiliated Company hereby reinsures, and EMC hereby cedes and transfers to
the Affiliated Company a portion of its net liabilities under all contracts and
policies of insurance (including those reinsured by EMC under Article II hereof)
on which EMC is subject to liability and which are outstanding and in force as
of 12:01 A.M. of the date signatory hereto, or are issued thereafter, in
accordance with the exhibit attached hereto and made a part hereof, to which the
Affiliated Company is a signatory party. Such liabilities shall include reserves
for unearned premiums, outstanding losses and loss expenses (including
unreported losses) and all other underwriting and administrative expenses, but
shall not include inter-company balances, liabilities for Corporate Taxes
including Federal or State Income Taxes, or liabilities in connection with
investment transactions.


ARTICLE VI


EMC hereby assigns and transfers to the Affiliated Company amounts equal to the
aggregate of all liabilities of EMC reinsured by the Affiliated Company under
contracts and policies of insurance which are outstanding and in force as of
12:01 A.M. of the date signatory hereto under Article V hereof, less a
commission allowance equal to the prepaid expenses of EMC but not in excess of
forty percent (40%) of EMC’s combined ratio on a trade basis. Prepaid expenses
is defined as those expenses recorded in column 2, part 4, of the Underwriting
and Expense Exhibit of EMC’s convention statement. The trade combined ratio is
the ratio of loss and loss adjustment expense to earned premium, plus the ratio
of underwriting expenses to premiums written.


ARTICLE VII


EMC agrees to pay to the Affiliated Company its respective participation of all
premiums written by the companies after first deducting premiums on all
reinsurance ceded to reinsurers (other than the parties hereto). Similarly, it
is further agreed that all losses, loss expense and other underwriting and
administrative expenses (with the exceptions noted in Articles II and V hereof)
of the companies, less all losses and expense recovered and recoverable under
reinsurance ceded to reinsurers (other than the parties hereto), shall be
prorated between the parties on the basis of their respective participations as
reflected in the aforesaid exhibit.


ARTICLE VIII


The obligations of the companies under this Agreement to exchange between
themselves may be offset so that the net amount only shall be required to be
transferred. An accounting of all transactions shall be rendered quarterly, and
the settling of balances shall be made within 45 days after the end of each
quarter. Except as otherwise required by the context of this Agreement, the
amount of all payments between the companies under this Agreement shall be
determined on the




--------------------------------------------------------------------------------




basis of the quarterly statements of the companies. Notwithstanding anything
herein contained, this Agreement shall not apply to the investment and income
tax activities of the companies.


ARTICLE IX


The conditions of reinsurance hereunder shall in all cases be identical with the
conditions of the original insurance or as changed during the term of insurance.


ARTICLE X


This Agreement shall be for a fixed term of three (3) years, and it shall not be
terminated prior to December 31, 2007 (the “Initial Term”), nor shall EMC’s net
retained portion of its net liabilities or the Affiliated Companies’ assumed
portions of EMC’s net liabilities be further amended after January 1, 2005
during the Initial Term, absent the occurrence of a material event not in the
ordinary course of business that could reasonably be expected to impact the
appropriateness of the percentage allocations of EMC’s net liabilities pursuant
to Article V of this Agreement, such as the sale, dissolution or suspension of
business of an Affiliated Company (in which case not less than twelve (12)
months advance written notice must be given to each participating company of any
company’s intent to terminate its participation in the Agreement), or the
acquisition by (or affiliation with) EMC of a subsidiary or affiliated company
which desires to become a signatory to the Agreement; provided, however, that
this Agreement shall be deemed to automatically renew at the end of the Initial
Term for an additional term of three (3) years, and every three (3) years
thereafter indefinitely (each such terms being a “Renewal Term”), without action
by EMC or any Affiliated Company; provided further, however, that during a
Renewal Term EMC or any Affiliated Company may terminate its participation in
the Agreement effective January 1st of any year by providing at least twelve
(12) months written notice to EMC and to each Affiliated Company of such
company’s intent to terminate its participation in the Agreement. The Iowa
Insurance Division will be notified promptly of any termination of this
Agreement.


ARTICLE XI


Each of the companies hereto, as the assuming insurer, hereby agrees that all
reinsurance made, ceded, renewed or otherwise becoming effective under this
Agreement shall be payable by the assuming insurer on the basis of the liability
of the ceding insurer under the policy or contract reinsured without diminution
because of insolvency of the ceding insurer; provided that such reinsurance
shall be payable directly to the ceding insurer or to its liquidator, receiver
or other statutory successor, except as provided by Section 4118 of New York
Insurance Law or except where the assuming insurer, with consent of the direct
insured or insureds, has assumed such policy obligations of the ceding insurer
as direct obligations of the assuming insurer to the payees under such policies
and in substitution for the obligations of the ceding insurer to such payee; and
further provided that the liquidator, receiver or statutory successor of the
ceding insurer shall give written notice of the pendency of any claim against
the insolvent ceding insurer on the policy or contract reinsured within a
reasonable time after such claim; and the assuming insurer may investigate such
claim and interpose, at its own expense, in the proceeding where such claim is
to be adjudicated any defense or defenses which it may deem available to the
ceding insurer or it liquidator, receiver




--------------------------------------------------------------------------------




or statutory successor, the expense thus incurred by the assuming insurer to be
chargeable, subject to court approval against the insolvent ceding insurer as
part of the expense of liquidation to the extent of proportionate share of the
benefit which may accrue to the ceding insurer solely as a result of the defense
undertaken by the assuming insurer.


ARTICLE XII


Each party shall allow the other party to inspect, at reasonable times, the
records of the company relevant to the business reinsured under this Agreement,
including files concerning claims, losses, or legal proceedings which involve or
are likely to involve the other party.


ARTICLE XIII


A.As a condition precedent to any right of action hereunder any dispute arising
out of this Agreement shall be submitted to the decision of a board of
arbitration composed of two arbitrators and an umpire, meeting in Des Moines,
Iowa, unless otherwise agreed.


B.The members of the board of arbitration shall be active or retired
disinterested officials of insurance or reinsurance companies. Each party shall
appoint its arbitrator and the two arbitrators shall choose an umpire before
instituting the hearing. If the respondent fails to appoint its arbitrator
within four weeks after being requested to do so by the claimant, the latter
shall also appoint the second arbitrator. If the two arbitrators fail to agree
upon the appointment of an umpire within four weeks after their nominations,
each of them shall name three, of whom the other shall decline two and the
decision shall be made by drawing lots.


C.The claimant shall submit its initial brief within 20 days from appointment of
the umpire. The respondent shall submit its brief within 20 days after receipt
of the claimant’s brief and the claimant may submit a reply brief within 10 days
after receipt of the respondent’s brief.


D.The board shall make its decision with regard to the custom and usage of the
insurance and reinsurance business. The board shall issue its decision in
writing based upon a hearing in which evidence may be introduced without
following strict rules of evidence but in which cross examination and rebuttal
shall be allowed. The board shall make its decision within 60 days following the
termination of the hearings unless the parties consent to an extension. The
majority decision of the board shall be final and binding upon all parties to
the proceeding. Judgment may be entered upon the award of the board in any court
having jurisdiction thereof.


E.Each party shall bear the expense of its own arbitrator and shall jointly and
equally bear with the other party the expense of the umpire. The remaining costs
of the arbitration proceedings shall be allocated by the board.






--------------------------------------------------------------------------------




ARTICLE XIV


By execution of this Agreement, the parties hereto simultaneously terminate any
and all reinsurance agreements by and between them heretofore existing, upon the
understanding that this Agreement shall supersede and exist in substitution for
any such prior agreements.


ARTICLE XV


Notwithstanding the wording of this Agreement as contained in Articles II
through VIII, it is agreed and understood that the voluntary reinsurance assumed
business written by EMC and heretofore ceded to the Affiliated Companies under
this Pooling Agreement, is hereafter not “contracts and policies of insurance”
as used in this agreement, and is not business subject to cession and transfer
by EMC to the Affiliated Companies.


ARTICLE XVI


This Agreement, including its attached Addenda, Exhibits, Endorsements and the
Amendments thereto, constitutes the entire agreement between the parties hereto,
and there are no other oral or written agreements, understandings or
undertakings with respect to the subject matter hereof not expressed in this
Agreement and its Addenda, Exhibits, Endorsements and the Amendments thereto.
Any amendment to this Agreement is subject to prior approval of the Iowa
Insurance Division and the insurance department of any state of domicile of any
Affiliated Company.


ARTICLE XVII


Notwithstanding the wording of this Agreement as contained in Article II through
VIII, it is agreed and understood that EMC is responsible for the accuracy of
the amounts produced by its various systems and computational processes and
utilized in the preparation of the financial statements of the Affiliated
Companies. In the event the amount produced by EMC’s systems and/or
computational processes, and relied upon by both EMC and the Affiliated
Companies in implementing this Agreement, subsequently prove to be inaccurate or
overstated to the extent that a restatement of the financial statements of one
or more of the Affiliated Companies would otherwise be required, EMC hereby
guarantees to make up the shortfall or difference resulting from such error(s)
in its systems and/or computational processes so that no such restatement of the
financial statements of any Affiliated Company is required.


ARTICLE XVIII


In the event that one of the Affiliated Companies becomes insolvent or is
otherwise subject to liquidation or receivership proceedings, EMC shall adjust
the net retained portion of its net liabilities and the other Affiliated
Companies shall adjust their assumed portions of the net liabilities of EMC,
each on a pro rata basis, so as to collectively absorb or assume in full the
assumed portion of the net liabilities of EMC which would otherwise be the
responsibility of such impaired Affiliate Company, but for the impairment. In
the event that EMC becomes insolvent or is otherwise subject to liquidation or
receivership proceedings, the Affiliated Companies shall, on a pro rata basis,
assume




--------------------------------------------------------------------------------




the remaining net liabilities of EMC which they had not previously assumed so
that, collectively, they are assuming one hundred percent (100%) of the net
liabilities of EMC. Notwithstanding the foregoing, however, no change in either
EMC’s net retained portion of the net liabilities of EMC shall occur until EMC
and the Affiliated Companies shall have complied with all regulatory
requirements applicable to such change(s) under the laws of the states in which
EMC and the Affiliated Companies are domiciled.


ARTICLE XIX


Notwithstanding the wording of this Agreement as contained in Article VII, it is
agreed and understood that all development on prior years’ outstanding losses
and loss expenses, whether favorable or adverse, shall be considered to be a
component of losses and loss expenses and shall be pro-rated between the parties
on the basis of their respective participation. In addition, it is agreed and
understood that all liabilities associated with insurance policies incepted by a
party to this Agreement prior to the termination of such party’s participation
in the Agreement shall remain a part of and subject to this Agreement until such
liabilities are legally and conclusively resolved.


ARTICLE XX


Each party hereto agrees that if, as an assuming insurer, it fails to perform
its obligations under the terms of this Agreement, then it, at the request of
EMC or any Affiliated Company, will (a) submit to the jurisdiction of any court
of competent jurisdiction in any state of the United States, (b) comply with all
requirements necessary to give the court jurisdiction, and (c) abide by the
final decision of the court or any appellate court if there is an appeal. For
the purpose of achieving authorized reinsurer status in North Carolina pursuant
to North Carolina General Statute 58-7-21(b)(3), or any successor provision,
each party hereto which is not licensed to transact the business of insurance in
the State of North Carolina further designates the Insurance Commissioner (or
equivalent elected or appointed official) of the State of North Carolina, or his
or her designated attorney, as its true and lawful attorney upon whom may be
served any lawful process in any action, suit or proceeding begun by or on
behalf of a company which is signatory to this Agreement.




IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
duly authorized officers of the parties.


Executed this 3rd day of January, 2017 and effective January 1, 2017.




EMPLOYERS MUTUAL CASUALTY COMPANY




BY: /s/ Bruce G. Kelley
Bruce G. Kelley
President, Treasurer and CEO






--------------------------------------------------------------------------------






EMCASCO INSURANCE COMPANY


BY: /s/ Scott R. Jean
Scott R. Jean
Executive Vice President – Finance & Analytics




ILLINOIS EMCASCO INSURANCE COMPANY


BY: /s/ Scott R. Jean
Scott R. Jean
Executive Vice President – Finance & Analytics




DAKOTA FIRE INSURANCE COMPANY


BY: /s/ Scott R. Jean
Scott R. Jean
Executive Vice President – Finance & Analytics




EMC PROPERTY & CASUALTY COMPANY


BY: /s/ Scott R. Jean
Scott R. Jean
Executive Vice President – Finance & Analytics




UNION INSURANCE COMPANY OF PROVIDENCE


BY: /s/ Scott R. Jean
Scott R. Jean
Executive Vice President – Finance & Analytics




HAMILTON MUTUAL INSURANCE COMPANY


BY: /s/ Scott R. Jean
Scott R. Jean
Executive Vice President – Finance & Analytics




--------------------------------------------------------------------------------






INTEREST AND LIABILITIES EXHIBIT #I
TO EMC INSURANCE COMPANIES
REINSURANCE POOLING AGREEMENT


In consideration of the covenants and agreements as reflected in the EMC
Insurance Companies Amended and Restated Reinsurance Pooling Agreement Between
Employers Mutual Casualty Company and Certain of its Affiliated Companies to
which this exhibit is attached, by and between EMC and the Affiliated Company
which is signatory to this exhibit, EMC hereby cedes and transfers to the
Affiliated Company, and the Affiliated Company hereby accepts reinsurance
thereon, 13.5% of EMC’s net liabilities, pursuant to Article V, effective
January 1, 2017.


The Affiliated Companies signatory to this Agreement and their assumed portions
of the net liabilities of EMC are, as of the date of this Exhibit, as follows:




Dakota Fire Insurance Company    6.5%
EMC Property & Casualty Company    0.0%
EMCASCO Insurance Company    13.5%
Hamilton Mutual Insurance Company     2.0%
Illinois EMCASCO Insurance Company     10.0%
Union Insurance Company of Providence      0.0%
32.0%


EMC’s Net Retained Portions of its Net Liabilities is      68.0%
100.0%


Executed this 3rd day of January, 2017 but effective January 1, 2017.




EMPLOYERS MUTUAL CASUALTY COMPANY    EMCASCO INSURANCE COMPANY






By:    /s/ Bruce G. Kelley     By:    /s/ Scott R. Jean






Name:     Bruce G. Kelley     Name:    Scott R. Jean                
Title:    President, CEO & Treasurer     Title:     EVP – Finance &
Analytics        






--------------------------------------------------------------------------------






AMENDMENT #1 TO
INTEREST AND LIABILITIES EXHIBIT #I
TO EMC INSURANCE COMPANIES
REINSURANCE POOLING AGREEMENT


In consideration of the covenants and agreements as reflected in the EMC
Insurance Companies Amended and Restated Reinsurance Pooling Agreement Between
Employers Mutual Casualty Company and Certain of its Affiliated Companies to
which this exhibit is attached, by and between EMC and the Affiliated Company
which is signatory to this exhibit, EMC hereby cedes and transfers to the
Affiliated Company, and the Affiliated Company hereby accepts reinsurance
thereon, 13.5% of EMC’s net liabilities, pursuant to Article V, effective
January 1, 2017.


The Affiliated Companies signatory to this Agreement and their assumed portions
of the net liabilities of EMC are, as of the date of this Exhibit, as follows:




Dakota Fire Insurance Company    6.5%
EMC Property & Casualty Company    0.0%
EMCASCO Insurance Company    13.5%
Hamilton Mutual Insurance Company     0.0%
Illinois EMCASCO Insurance Company     10.0%
Union Insurance Company of Providence      0.0%
30.0%


EMC’s Net Retained Portions of its Net Liabilities is      70.0%
100.0%


Executed this 9th day of March, 2017 but effective January 1, 2017.




EMPLOYERS MUTUAL CASUALTY COMPANY    EMCASCO INSURANCE COMPANY






By:    /s/ Bruce G. Kelley     By:    /s/ Scott R. Jean






Name:     Bruce G. Kelley     Name:    Scott R. Jean                
Title:    President, CEO & Treasurer     Title:     EVP – Finance &
Analytics        












--------------------------------------------------------------------------------






INTEREST AND LIABILITIES EXHIBIT #II
TO EMC INSURANCE COMPANIES
REINSURANCE POOLING AGREEMENT


In consideration of the covenants and agreements as reflected in the EMC
Insurance Companies Amended and Restated Reinsurance Pooling Agreement Between
Employers Mutual Casualty Company and Certain of its Affiliated Companies to
which this exhibit is attached, by and between EMC and the Affiliated Company
which is signatory to this exhibit, EMC hereby cedes and transfers to the
Affiliated Company, and the Affiliated Company hereby accepts reinsurance
thereon, 10.0% of EMC’s net liabilities, pursuant to Article V, effective
January 1, 2017.


The Affiliated Companies signatory to this Agreement and their assumed portions
of the net liabilities of EMC are, as of the date of this Exhibit, as follows:




Dakota Fire Insurance Company    6.5%
EMC Property & Casualty Company    0.0%
EMCASCO Insurance Company    13.5%
Hamilton Mutual Insurance Company     2.0%
Illinois EMCASCO Insurance Company     10.0%
Union Insurance Company of Providence      0.0%
32.0%


EMC’s Net Retained Portions of its Net Liabilities is      68.0%
100.0%


Executed this 3rd day of January, 2017 but effective January 1, 2017.




EMPLOYERS MUTUAL CASUALTY COMPANY    ILLINOIS EMCASCO INSURANCE COMPANY






By:    /s/ Bruce G. Kelley     By:    /s/ Scott R. Jean






Name:     Bruce G. Kelley     Name:    Scott R. Jean                
Title:    President, CEO & Treasurer     Title: EVP – Finance &
Analytics        










--------------------------------------------------------------------------------






AMENDMENT #1 TO
INTEREST AND LIABILITIES EXHIBIT #II
TO EMC INSURANCE COMPANIES
REINSURANCE POOLING AGREEMENT


In consideration of the covenants and agreements as reflected in the EMC
Insurance Companies Amended and Restated Reinsurance Pooling Agreement Between
Employers Mutual Casualty Company and Certain of its Affiliated Companies to
which this exhibit is attached, by and between EMC and the Affiliated Company
which is signatory to this exhibit, EMC hereby cedes and transfers to the
Affiliated Company, and the Affiliated Company hereby accepts reinsurance
thereon, 10.0% of EMC’s net liabilities, pursuant to Article V, effective
January 1, 2017.


The Affiliated Companies signatory to this Agreement and their assumed portions
of the net liabilities of EMC are, as of the date of this Exhibit, as follows:




Dakota Fire Insurance Company    6.5%
EMC Property & Casualty Company    0.0%
EMCASCO Insurance Company    13.5%
Hamilton Mutual Insurance Company     0.0%
Illinois EMCASCO Insurance Company     10.0%
Union Insurance Company of Providence      0.0%
30.0%


EMC’s Net Retained Portions of its Net Liabilities is      70.0%
100.0%


Executed this 9th day of March, 2017 but effective January 1, 2017.




EMPLOYERS MUTUAL CASUALTY COMPANY    ILLINOIS EMCASCO INSURANCE COMPANY






By:    /s/ Bruce G. Kelley     By:    /s/ Scott R. Jean






Name:     Bruce G. Kelley     Name:    Scott R. Jean                
Title:    President, CEO & Treasurer     Title:    EVP – Finance &
Analytics        










--------------------------------------------------------------------------------






INTEREST AND LIABILITIES EXHIBIT #III
TO EMC INSURANCE COMPANIES
REINSURANCE POOLING AGREEMENT


In consideration of the covenants and agreements as reflected in the EMC
Insurance Companies Amended and Restated Reinsurance Pooling Agreement Between
Employers Mutual Casualty Company and Certain of its Affiliated Companies to
which this exhibit is attached, by and between EMC and the Affiliated Company
which is signatory to this exhibit, EMC hereby cedes and transfers to the
Affiliated Company, and the Affiliated Company hereby accepts reinsurance
thereon, 6.5% of EMC’s net liabilities, pursuant to Article V, effective January
1, 2017.


The Affiliated Companies signatory to this Agreement and their assumed portions
of the net liabilities of EMC are, as of the date of this Exhibit, as follows:




Dakota Fire Insurance Company    6.5%
EMC Property & Casualty Company    0.0%
EMCASCO Insurance Company    13.5%
Hamilton Mutual Insurance Company     2.0%
Illinois EMCASCO Insurance Company     10.0%
Union Insurance Company of Providence      0.0%
32.0%


EMC’s Net Retained Portions of its Net Liabilities is      68.0%
100.0%


Executed this 3rd day of January, 2017 but effective January 1, 2017.




EMPLOYERS MUTUAL CASUALTY COMPANY    DAKOTA FIRE INSURANCE COMPANY






By:    /s/ Bruce G. Kelley     By:    /s/ Scott R. Jean






Name:     Bruce G. Kelley     Name:    Scott R. Jean                
Title:    President, CEO & Treasurer     Title:     EVP – Finance &
Analytics        










--------------------------------------------------------------------------------






AMENDMENT #1 TO
INTEREST AND LIABILITIES EXHIBIT #III
TO EMC INSURANCE COMPANIES
REINSURANCE POOLING AGREEMENT


In consideration of the covenants and agreements as reflected in the EMC
Insurance Companies Amended and Restated Reinsurance Pooling Agreement Between
Employers Mutual Casualty Company and Certain of its Affiliated Companies to
which this exhibit is attached, by and between EMC and the Affiliated Company
which is signatory to this exhibit, EMC hereby cedes and transfers to the
Affiliated Company, and the Affiliated Company hereby accepts reinsurance
thereon, 6.5% of EMC’s net liabilities, pursuant to Article V, effective January
1, 2017.


The Affiliated Companies signatory to this Agreement and their assumed portions
of the net liabilities of EMC are, as of the date of this Exhibit, as follows:




Dakota Fire Insurance Company    6.5%
EMC Property & Casualty Company    0.0%
EMCASCO Insurance Company    13.5%
Hamilton Mutual Insurance Company     0.0%
Illinois EMCASCO Insurance Company     10.0%
Union Insurance Company of Providence      0.0%
30.0%


EMC’s Net Retained Portions of its Net Liabilities is      70.0%
100.0%


Executed this 9th day of March, 2017 but effective January 1, 2017.




EMPLOYERS MUTUAL CASUALTY COMPANY    DAKOTA FIRE INSURANCE COMPANY






By:    /s/ Bruce G. Kelley     By:    /s/ Scott R. Jean






Name:     Bruce G. Kelley     Name:    Scott R. Jean                
Title:    President, CEO & Treasurer     Title:     EVP – Finance &
Analytics        










--------------------------------------------------------------------------------






INTEREST AND LIABILITIES EXHIBIT #IV
TO EMC INSURANCE COMPANIES
REINSURANCE POOLING AGREEMENT


In consideration of the covenants and agreements as reflected in the EMC
Insurance Companies Amended and Restated Reinsurance Pooling Agreement Between
Employers Mutual Casualty Company and Certain of its Affiliated Companies to
which this exhibit is attached, by and between EMC and the Affiliated Company
which is signatory to this exhibit, EMC hereby cedes and transfers to the
Affiliated Company, and the Affiliated Company hereby accepts reinsurance
thereon, 0.0% of EMC’s net liabilities, pursuant to Article V, effective January
1, 2017.


The Affiliated Companies signatory to this Agreement and their assumed portions
of the net liabilities of EMC are, as of the date of this Exhibit, as follows:




Dakota Fire Insurance Company    6.5%
EMC Property & Casualty Company    0.0%
EMCASCO Insurance Company    13.5%
Hamilton Mutual Insurance Company     2.0%
Illinois EMCASCO Insurance Company     10.0%
Union Insurance Company of Providence      0.0%
32.0%


EMC’s Net Retained Portions of its Net Liabilities is      68.0%
100.0%


Executed this 3rd day of January, 2017 but effective January 1, 2017.




EMPLOYERS MUTUAL CASUALTY COMPANY    EMC PROPERTY & CASUALTY COMPANY






By:    /s/ Bruce G. Kelley     By:    /s/ Scott R. Jean






Name:     Bruce G. Kelley     Name:    Scott R. Jean                
Title:    President, CEO & Treasurer     Title:     EVP – Finance &
Analytics        










--------------------------------------------------------------------------------






AMENDMENT #1 TO
INTEREST AND LIABILITIES EXHIBIT #IV
TO EMC INSURANCE COMPANIES
REINSURANCE POOLING AGREEMENT


In consideration of the covenants and agreements as reflected in the EMC
Insurance Companies Amended and Restated Reinsurance Pooling Agreement Between
Employers Mutual Casualty Company and Certain of its Affiliated Companies to
which this exhibit is attached, by and between EMC and the Affiliated Company
which is signatory to this exhibit, EMC hereby cedes and transfers to the
Affiliated Company, and the Affiliated Company hereby accepts reinsurance
thereon, 0.0% of EMC’s net liabilities, pursuant to Article V, effective January
1, 2017.


The Affiliated Companies signatory to this Agreement and their assumed portions
of the net liabilities of EMC are, as of the date of this Exhibit, as follows:




Dakota Fire Insurance Company    6.5%
EMC Property & Casualty Company    0.0%
EMCASCO Insurance Company    13.5%
Hamilton Mutual Insurance Company     0.0%
Illinois EMCASCO Insurance Company     10.0%
Union Insurance Company of Providence      0.0%
30.0%


EMC’s Net Retained Portions of its Net Liabilities is      70.0%
100.0%


Executed this 9th day of March, 2017 but effective January 1, 2017.




EMPLOYERS MUTUAL CASUALTY COMPANY    EMC PROPERTY & CASUALTY COMPANY






By:    /s/ Bruce G. Kelley     By:    /s/ Scott R. Jean






Name:     Bruce G. Kelley     Name:    Scott R. Jean                
Title:    President, CEO & Treasurer     Title:     EVP – Finance &
Analytics        










--------------------------------------------------------------------------------






INTEREST AND LIABILITIES EXHIBIT #V
TO EMC INSURANCE COMPANIES
REINSURANCE POOLING AGREEMENT


In consideration of the covenants and agreements as reflected in the EMC
Insurance Companies Amended and Restated Reinsurance Pooling Agreement Between
Employers Mutual Casualty Company and Certain of its Affiliated Companies to
which this exhibit is attached, by and between EMC and the Affiliated Company
which is signatory to this exhibit, EMC hereby cedes and transfers to the
Affiliated Company, and the Affiliated Company hereby accepts reinsurance
thereon, 0.0% of EMC’s net liabilities, pursuant to Article V, effective January
1, 2017.


The Affiliated Companies signatory to this Agreement and their assumed portions
of the net liabilities of EMC are, as of the date of this Exhibit, as follows:




Dakota Fire Insurance Company    6.5%
EMC Property & Casualty Company    0.0%
EMCASCO Insurance Company    13.5%
Hamilton Mutual Insurance Company     2.0%
Illinois EMCASCO Insurance Company     10.0%
Union Insurance Company of Providence      0.0%
32.0%


EMC’s Net Retained Portions of its Net Liabilities is      68.0%
100.0%




Executed this 3rd day of January, 2017 but effective January 1, 2017.




EMPLOYERS MUTUAL CASUALTY COMPANY
UNION INSURANCE COMPANY OF

PROVIDENCE






By:    /s/ Bruce G. Kelley     By:    /s/ Scott R. Jean






Name:     Bruce G. Kelley     Name:    Scott R. Jean                
Title:    President, CEO & Treasurer     Title:     EVP – Finance &
Analytics        










--------------------------------------------------------------------------------






AMENDMENT #1 TO
INTEREST AND LIABILITIES EXHIBIT #V
TO EMC INSURANCE COMPANIES
REINSURANCE POOLING AGREEMENT


In consideration of the covenants and agreements as reflected in the EMC
Insurance Companies Amended and Restated Reinsurance Pooling Agreement Between
Employers Mutual Casualty Company and Certain of its Affiliated Companies to
which this exhibit is attached, by and between EMC and the Affiliated Company
which is signatory to this exhibit, EMC hereby cedes and transfers to the
Affiliated Company, and the Affiliated Company hereby accepts reinsurance
thereon, 0.0% of EMC’s net liabilities, pursuant to Article V, effective January
1, 2017.


The Affiliated Companies signatory to this Agreement and their assumed portions
of the net liabilities of EMC are, as of the date of this Exhibit, as follows:




Dakota Fire Insurance Company    6.5%
EMC Property & Casualty Company    0.0%
EMCASCO Insurance Company    13.5%
Hamilton Mutual Insurance Company     0.0%
Illinois EMCASCO Insurance Company     10.0%
Union Insurance Company of Providence      0.0%
30.0%


EMC’s Net Retained Portions of its Net Liabilities is      70.0%
100.0%




Executed this 9th day of March, 2017 but effective January 1, 2017.




EMPLOYERS MUTUAL CASUALTY COMPANY
UNION INSURANCE COMPANY OF

PROVIDENCE






By:    /s/ Bruce G. Kelley     By:    /s/ Scott R. Jean






Name:     Bruce G. Kelley     Name:    Scott R. Jean                
Title:    President, CEO & Treasurer     Title:     EVP – Finance &
Analytics        








--------------------------------------------------------------------------------






INTEREST AND LIABILITIES EXHIBIT #VI
TO EMC INSURANCE COMPANIES
REINSURANCE POOLING AGREEMENT


In consideration of the covenants and agreements as reflected in the EMC
Insurance Companies Amended and Restated Reinsurance Pooling Agreement Between
Employers Mutual Casualty Company and Certain of its Affiliated Companies to
which this exhibit is attached, by and between EMC and the Affiliated Company
which is signatory to this exhibit, EMC hereby cedes and transfers to the
Affiliated Company, and the Affiliated Company hereby accepts reinsurance
thereon, 2.0% of EMC’s net liabilities, pursuant to Article V, effective January
1, 2017.


The Affiliated Companies signatory to this Agreement and their assumed portions
of the net liabilities of EMC are, as of the date of this Exhibit, as follows:




Dakota Fire Insurance Company    6.5%
EMC Property & Casualty Company    0.0%
EMCASCO Insurance Company    13.5%
Hamilton Mutual Insurance Company     2.0%
Illinois EMCASCO Insurance Company     10.0%
Union Insurance Company of Providence      0.0%
32.0%


EMC’s Net Retained Portions of its Net Liabilities is      68.0%
100.0%


Executed this 3rd day of January, 2017 but effective January 1, 2017.




EMPLOYERS MUTUAL CASUALTY COMPANY    HAMILTON MUTUAL INSURANCE COMPANY






By:    /s/ Bruce G. Kelley     By:    /s/ Scott R. Jean






Name:     Bruce G. Kelley     Name:    Scott R. Jean                
Title:    President, CEO & Treasurer     Title: EVP – Finance &
Analytics        














--------------------------------------------------------------------------------








AMENDMENT #1 TO
INTEREST AND LIABILITIES EXHIBIT #VI
TO EMC INSURANCE COMPANIES
REINSURANCE POOLING AGREEMENT


In consideration of the covenants and agreements as reflected in the EMC
Insurance Companies Amended and Restated Reinsurance Pooling Agreement Between
Employers Mutual Casualty Company and Certain of its Affiliated Companies to
which this exhibit is attached, by and between EMC and the Affiliated Company
which is signatory to this exhibit, EMC hereby cedes and transfers to the
Affiliated Company, and the Affiliated Company hereby accepts reinsurance
thereon, 0.0% of EMC’s net liabilities, pursuant to Article V, effective January
1, 2017.


The Affiliated Companies signatory to this Agreement and their assumed portions
of the net liabilities of EMC are, as of the date of this Exhibit, as follows:




Dakota Fire Insurance Company    6.5%
EMC Property & Casualty Company    0.0%
EMCASCO Insurance Company    13.5%
Hamilton Mutual Insurance Company     0.0%
Illinois EMCASCO Insurance Company     10.0%
Union Insurance Company of Providence      0.0%
30.0%


EMC’s Net Retained Portions of its Net Liabilities is      70.0%
100.0%


Executed this 9th day of March, 2017 but effective January 1, 2017.




EMPLOYERS MUTUAL CASUALTY COMPANY    HAMILTON MUTUAL INSURANCE COMPANY






By:    /s/ Bruce G. Kelley     By:    /s/ Scott R. Jean






Name:     Bruce G. Kelley     Name:    Scott R. Jean                
Title:    President, CEO & Treasurer     Title: EVP – Finance &
Analytics        








